Citation Nr: 1201801	
Decision Date: 01/18/12    Archive Date: 01/30/12

DOCKET NO.  09-05 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California


THE ISSUE

Entitlement to service connection for a bilateral knee condition.


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel



INTRODUCTION

The Veteran had active military service from October 1972 to October 1975.

This appeal comes to the Board of Veterans' Appeals (Board) from an October 2007 rating decision. 


FINDING OF FACT

The evidence of record fails to suggest that the Veteran's right or left knee disabilities either began during or were otherwise caused by his military service 


CONCLUSION OF LAW

Criteria for service connection for a bilateral knee disability have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).
 

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.
 
In June 2007, the Veteran filed a claim asserting that he currently has bilateral knee disabilities as a result of his time in military service.  The activities which the Veteran attributes his knee disabilities to include performing duties as a plane captain, slipping on a stair to plane captain's room, and crawling on his knees from the hanger bay to the flight deck.  He denied ever reporting any knee problems, indicating that he just worked through them.  

In October 2009, MRIs of the Veteran's knees showed mild degenerative joint disease in the right knee and a tear in the post horn of the medial meniscus of the left knee.  VA treatment records confirm that the Veteran has had a variety of knee injections as well.  As such, it is accepted that the Veteran has current bilateral knee disabilities.  However, as noted, service connection requires more than just a current disability.  Rather, the evidence must show that a disability either began during or was otherwise caused by the Veteran's military service.  This "nexus" may be provided either by showing continuity of symptomatology from service to the present; or by obtaining a medical opinion that relates the current disability to the Veteran's military service. 

Unfortunately, in this case, the Veteran has not presented any evidence to establish continuity of symptomatology, as service treatment records fail to show any knee complaints in service and there was no evidence of a knee problem for many years following service.  As will be described, the Veteran's statements have also failed to describe the onset of a knee disability in service and trace its progression to the present day.

Service treatment records do not show any complaints of, or treatment for, any knee problems; and the Veteran's lower extremities were found to be normal on his separation physical in September 1975.  Additionally, the Veteran did seek medical attention for lower back pain in service, indicating some willingness on his part to receive orthopedic treatment; yet, once again, no knee treatment was sought, providing factual evidence against the claim that he just worked through these types of problems.  Simply stated, if he were willing to cite back pain, why would the Veteran not cite knee pain during his active service?

Not only was no knee problem identified in service, but there is also no evidence of any knee problems for several decades after service.  In the section of his claim form asking when his knee disability began, the Veteran wrote 2004.  The Veteran did argue in his substantive appeal that just because he had not gone to doctors for his knees did not mean that they had not been bothering him, which is true.  However, he provided no additional explanation of what he meant by the statement that his knees had been bothering him; and, at a VA treatment session in May 2006, the Veteran reported that his knees had been bothering him for approximately five years, which would place the onset of his knee problems more than two decades after his military service, providing more factual evidence against his own claim.  Moreover, the Veteran specifically denied any knee trauma or injury at the May 2006 session.

The Board acknowledges that lay testimony can be competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In fact, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

As such, the Veteran is considered competent to report when his knees began bothering him.  However, his statements have consistently placed the onset of his knee problems decades after he separated from service; and his lower extremities were specifically found to be normal at his separation physical. 

Not only that, but the Veteran has not identified any reason why his current knee disabilities should be attributed to his military service, aside from his statement in his claim form that he had to crawl on his knees across a jetway.  Yet, the Veteran did not report any knee problems in service or seek any knee treatment.  This is particularly relevant in that the Veteran did seek treatment after injuring his back during heavy lifting, suggesting that he was willing to seek medical attention in service for joint pain.

The Veteran separated from service in 1975, and the first record of any knee treatment did not appear for approximately 30 years until VA treatment records in 2006.  This lack of any evidence of any knee problems for many years after service also weighs strongly against the Veteran's claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that a lengthy period without medical complaints about a condition can be considered as a factor in resolving a claim).  

Given the finding of normal lower extremities on his separation physical and no indication of knee problems for many years, the Board finds that continuity of symptomatology has not been shown, or really even alleged, and that the evidence cited above actually provides highly probative evidence against such a finding.  As such, a medical opinion of record would be necessary to establish service connection.  However, in this case, no medical professional has even suggested that the Veteran has a current knee disability that either began during or was otherwise caused by the Veteran's military service.

On the Veteran's enlistment physical, it was noted that his right lower extremity was approximately half an inch shorter than his left, which it was assumed was the result of a fracture (more recent treatment records indicate that the Veteran suffered a crush injury to his right ankle and leg prior to service).  The Veteran did not, however, display any limp at that time. Regardless, there is no indication that any residual leg fracture disability was permanently aggravated by the Veteran's military service; and the finding of normal lower extremities on the Veteran's separation physical is prima facie evidence that no right lower extremity aggravation took place.

It is not disputed that the Veteran has current bilateral knee disabilities; but the evidence of record fails to attribute any knee disability to the Veteran's time in service and actually provides evidence against such a finding.  As such, the criteria for service connection have not been met, and the Veteran's claim is denied.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letter dated in July 2007, which informed the Veteran of all the elements required by the Pelegrini II Court as stated above.  The letter also informed the Veteran how disability ratings and effective dates were established.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA treatment records have been obtained, and the Veteran has not alleged receiving any private treatment for his knees.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.

While a VA medical opinion was not provided in this case, the Federal Circuit Court of Appeals (Federal Circuit) has recognized that there is not a duty to provide an examination in every case.  See  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Rather, the Secretary's obligation under 38 U.S.C. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion is not triggered unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability.  See McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  The record in this case is highly negative for any suggestion that the Veteran's bilateral knee disabilities may have either begun during or have otherwise been caused by his military service, with significant evidence against such a finding that outweighs the Veteran's current belief.  As such, the Veteran's mere filing of a claim for service connection is insufficient to trigger VA's duty to provide an examination with an opinion.   See Waters, 601 F.3d 1274.  The requirements of McLendon are simply not met in this case.   

Thus, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.
 
ORDER

Service connection for bilateral knee disabilities is denied.


____________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


